The defendant was indicted, tried, and convicted for the offense of assault with intent to murder. Before pleading to the indictment, the defendant interposed a plea of former jeopardy, setting up that he had already been convicted of the offense of carrying a pistol concealed about his person or on premises not his own or under his control. Demurrers to this plea were interposed and sustained by the court, and it is here insisted that the court erred in sustaining the demurrers.
It needs, no citation of authorities in holding that the court committed no error in sustaining the demurrers to the plea of former jeopardy, as said plea was no answer to the indictment in this case. This being the only question presented for review, and there being no error in the record, an affirmance must follow.
Affirmed.